 

Exhibit 10.1

 

SIXTH AMENDMENT TO REVOLVING CREDIT, TERM LOAN

 

AND SECURITY AGREEMENT

 

This Sixth Amendment to Revolving Credit, Term Loan and Security Agreement (the
“Amendment”) is made this 10th day of March, 2016 by and among EVINE Live Inc.,
a Minnesota corporation (“Evine”); ValueVision Interactive, Inc., a Minnesota
corporation; VVI Fulfillment Center, Inc., a Minnesota corporation; ValueVision
Media Acquisitions, Inc., a Delaware corporation; ValueVision Retail, Inc., a
Delaware corporation, and Norwell Television, LLC, a Delaware limited liability
company (each a “Borrower”, and collectively “Borrowers”); the financial
institutions which are now or which hereafter become a party thereto as lenders
(the “Lenders”) and PNC Bank, National Association (“PNC”), as agent for Lenders
(PNC, in such capacity, the “Agent”).

 

BACKGROUND

 

A.          On February 9, 2012, Borrowers, Lenders and Agent entered into,
inter alia, that certain Revolving Credit, Term Loan and Security Agreement (as
same has been or may be amended, modified, renewed, extended, replaced or
substituted from time to time, the “Loan Agreement”) to reflect certain
financing arrangements between the parties thereto. The Loan Agreement and all
other documents executed in connection therewith to the date hereof are
collectively referred to as the “Existing Financing Agreements.” All capitalized
terms not otherwise defined herein shall have the meaning ascribed thereto in
the Loan Agreement.

 

B.           The Borrowers have informed the Agent and the Lenders of their
intention to enter into a Term Loan Credit and Security Agreement with GACP
Finance Co., LLC, as agent, and each lender party thereto (collectively, the
“GACP Term Loan Lender”) in an amount not to exceed $17,000,000 and to grant
GACP Term Loan Lenders a security interest in certain Collateral of the
Borrowers (the “GACP Term Loan Debt”).

 

C.           The Borrowers have requested and the Agent and the Lenders have
agreed to amend certain terms and provisions contained in the Loan Agreement and
to consent to the Term Loan Debt, subject to the terms and conditions of this
Amendment.

 

NOW, THEREFORE, with the foregoing background hereinafter deemed incorporated by
reference herein and made part hereof, the parties hereto, intending to be
legally bound, promise and agree as follows:

 

1.           Consent to Term Loan Debt. Notwithstanding anything to the contrary
in the Loan Agreement, including Sections 7.2 and 7.8 thereof, Agent and Lenders
hereby consent to the Term Loan Debt and the granting of a security interest in
certain Collateral of the Borrowers; provided, however, that Agent shall have
received (i) each material Term Loan Debt document in form and substance
reasonably satisfactory to Agent and (ii) entered into an intercreditor
agreement with GACP Term Loan Lenders in form and substance reasonably
satisfactory to Agent.

 

2.           Amendment. Upon the Effective Date, the Loan Agreement shall be
amended as follows:

 

 

 

 

(a)          Section 1.2 of the Loan Agreement shall be amended by adding the
following defined terms in their appropriate alphabetical order:

 

“GACP Agent” shall mean GACP Finance Co., LLC, as Agent, and each of the Lenders
(as defined in the GACP Loan Documents).

 

“GACP Loan Documents” shall mean the Term Loan Credit and Security Agreement
(“GACP Loan Agreement”) by and among Borrowers and the GACP Term Loan Lenders,
dated as of March 10, 2016 and the Other Documents (as defined in the GACP Loan
Agreement), in each case, as amended, modified, supplemented, restated,
replaced, refinanced, renewed, extended or otherwise changed in accordance with
the Intercreditor Agreement.

 

“GACP Term Loan Lender” shall mean GACP Agent, and each of the Lenders (as
defined in the GACP Loan Documents) and any other holder of the GACP Term Loan
under the GACP Loan Documents.

 

“GACP Term Loan” shall mean the loan and Indebtedness evidenced by the GACP Loan
Documents.

 

“Intercreditor Agreement” shall mean the Intercreditor Agreement dated as of
March 10,2016 among Agent, Borrowers and GACP Agent, as further amended in
accordance with its terms and the terms of this Agreement.

 

“PNC Credit Priority Collateral” shall have the meaning assigned to it in the
Intercreditor Agreement.

 

“Revolving Applicable Margin” shall mean (a) prior to the Revolving Adjustment
Date (as defined below) an amount equal to three percent (3%) for Revolving
Advances consisting of Domestic Rate Loans and an amount equal to four percent
(4%) for Revolving Advances consisting of Eurodollar Rate Loans, and (b) on and
after the first Revolving Adjustment Date, (i) for the fiscal quarters April 30,
2016, July 31, 2016, October 31, 2016 and January 31, 2017, upon receipt of the
quarterly financial statements of Borrowers on a Consolidated Basis and related
Compliance Certificate required under Section 9.8 for the most recently ended
fiscal quarter and (ii) thereafter, upon receipt of the quarterly financial
statements of Borrowers on a Consolidated Basis and related Compliance
Certificate required under Section 9.8 for the fiscal quarters ending January 31
and July 31 of each year (such first day of the applicable fiscal month after
the quarterly financial statements are due under Section 9.8, a “Revolving
Adjustment Date”), the Revolving Applicable Margin for each type of Revolving
Advance shall be adjusted, if necessary, to the applicable percent per annum set
forth in the pricing table below corresponding to the TTM EBITDA for the
trailing four quarter period ending on the last day of the most recently
completed fiscal quarter prior to the applicable Revolving Adjustment Date:

 

 2 

 

 

TTM EBITDA   APPLICABLE MARGINS FOR DOMESTIC RATE LOANS   APPLICABLE MARGINS FOR
EURODOLLAR RATE LOANS     Revolving Advances   Revolving Advances Greater than
or equal to $20,000,000   2.0%   3.0% Greater than or equal to $15,000,000 but
less than $20,000,000   2.5%   3.5% Greater than or equal to $9,000,000 but less
than $15,000,000   3.0%   4.0% Less than $9,000,000   3.5%   4.5%

 

If Borrowers shall fail to deliver the financial statements, certificates and/or
other information required under Section 9.8 by the date required pursuant to
such section, each Revolving Applicable Margin shall be conclusively presumed to
equal the highest Revolving Applicable Margin specified in the pricing table set
forth above until the date of delivery of such financial statements,
certificates and/or other information, at which time the rate will be adjusted
based upon the TTM EBITDA reflected in such statements. Notwithstanding anything
to the contrary contained herein, Agent shall have the right upon the occurrence
of any Event of Default and during the continuance thereof, to increase each
Revolving Applicable Margin to equal the highest Revolving Applicable Margin
specified in the pricing table set forth above and shall continue at such
highest Revolving Applicable Margin until the date (if any) on which such Event
of Default shall be cured or waived in accordance with the provisions of this
Agreement, at which time the rate will be adjusted based upon the TTM EBITDA
reflected on the most recently delivered financial statements and Compliance
Certificate delivered by Borrowers to Agent pursuant to Section 9.8. Any
increase in interest rates payable by Borrowers under this Agreement and the
Other Documents pursuant to the provisions of the foregoing sentence shall be in
addition to and independent of any increase in such interest rates resulting
from the occurrence of any Event of Default (including, if applicable, any Event
of Default arising from a breach of Section 9.8) and/or the effectiveness of the
Default Rate provisions of Section 3.1 hereof.

 

 3 

 

 

If, as a result of any restatement of, or other adjustment to, the financial
statements of Borrowers on a Consolidated Basis or for any other reason, Agent
determines that (a) the TTM EBITDA as previously calculated as of any applicable
date for any applicable period was inaccurate, and (b) a proper calculation of
the TTM EBITDA for any such period would have resulted in different pricing for
such period, then (i) if the proper calculation of the TTM EBITDA would have
resulted in a higher interest rate for such period, automatically and
immediately without the necessity of any demand or notice by Agent or any other
affirmative act of any party, the interest accrued on the applicable outstanding
Revolving Advances for such period under the provisions of this Agreement and
the Other Documents shall be deemed to be retroactively increased by, and
Borrowers shall be obligated to immediately pay to Agent for the ratable benefit
of Lenders an amount equal to the excess of the amount of interest that should
have been paid for such period over the amount of interest actually paid for
such period; and (ii) if the proper calculation of the TTM EBITDA would have
resulted in a lower interest rate for such period, then the interest accrued on
the applicable outstanding Revolving Advances for such period under the
provisions of this Agreement and the Other Documents shall be deemed to be
retroactively decreased by, and Agent and Lenders shall apply a credit to
Borrowers’ account in an amount equal to the excess of the amount of interest
that was actually paid for such period over the amount of interest that should
have been paid for such period; provided, that, if as a result of any
restatement or other event or other determination by Agent a proper calculation
of the TTM EBITDA would have resulted in a higher interest rate for one or more
periods and a lower interest rate for one or more other periods (due to the
shifting of income or expenses from one period to another period or any other
reason), then the amount payable by Borrowers pursuant to clause (i) above shall
be based upon the excess, if any, of the amount of interest that should have
been paid for all applicable periods over the amounts of interest actually paid
for such periods.

 

“Term Loan Priority Collateral” shall have the meaning assigned to it in the
Intercreditor Agreement.

 

“TTM EBITDA” shall mean as of the date of any determination, EBITDA for the
trailing twelve month period.

 

(b)          Section 1.2 of the Loan Agreement shall be amended by deleting the
following definitions in their entirety and replacing them as follows:

 

“Debt Payments” shall mean and include, without duplication, (a) all cash
actually expended by any Borrower to make interest payments on any Advances
hereunder, plus (b) all cash actually expended by any Borrower to make payments
on Capitalized Lease Obligations, plus (c) scheduled principal payments on the
Term Loan, plus (d) all cash actually expended by any Borrower to make payments
with respect to any other Indebtedness for borrowed money (other than in respect
of Revolving Advances), including without limitation, any scheduled payments on
the GACP Term Loan.

 

 4 

 

 

“MA Personal Property” shall mean all of Borrowers’ and Norwell’s fixtures,
machinery or Equipment (and other property used solely in connection therewith)
located at 2 Bert Drive #4, West Bridgewater, Massachusetts. For the avoidance
of doubt, MA Personal Property shall not include any Term Loan Priority
Collateral.

 

“Permitted Encumbrances” shall mean: (a) Liens in favor of Agent for the benefit
of Agent and Lenders; (b) Liens for taxes, assessments or other governmental
charges not delinquent for a period of more than 10 days or being Properly
Contested, or for property taxes on property the Borrower or any Subsidiary has
determined to abandon if the sole recourse for such tax, assessment, charge,
levy or claim is to such property; (c) Liens disclosed on Schedule 1.2, provided
that such Liens shall secure only those obligations which they secure on the
Closing Date and shall not subsequently apply to any other property or assets of
any Borrower other than the property and assets to which they apply as of the
Closing Date (other than accessions thereto, improvements thereon and proceeds
thereof); (d) deposits or pledges to secure obligations under worker's
compensation, social security or similar laws, or under unemployment insurance,
other than any Lien imposed by ERISA; (e) deposits or pledges to secure bids,
tenders, contracts (other than contracts for the payment of money), leases,
statutory obligations, surety and appeal bonds and other obligations of like
nature arising in the Ordinary Course of Business; (f) Liens arising by virtue
of the rendition, entry or issuance against any Borrower or any Subsidiary, or
any property of any Borrower or any Subsidiary, of any judgment, writ, order, or
decree for so long as each such Lien (I) is in existence for less than 20
consecutive days after it first arises or is being Properly Contested and (II)
is at all times junior in priority to any Liens in favor of Agent; (g)
mechanics', workers', materialmen’s, carriers’, repairmen's or other like Liens
arising by operation of law or in the Ordinary Course of Business with respect
to obligations which are not yet overdue for a period of more than 10 days or
which are being Properly Contested; (h) Liens placed upon fixed or capital
assets now existing or hereafter acquired to secure a portion of the purchase
price thereof, provided that (I) any such lien shall not encumber any other
property of any Borrower (other than accessions thereto, improvements thereon
and proceeds thereof) and (II) the aggregate amount of Indebtedness secured by
such Liens incurred as a result of such purchases during any fiscal year shall
not exceed the amount provided for in Section 7.8(iv); (i) minor survey
exceptions, minor encumbrances, ground leases, easements or reservations of, or
rights of others for, licenses, rights-of-way, servitudes, sewers, electric
lines, drains, telegraph and telephone and cable television lines, gas and oil
pipelines and other similar purposes, or zoning, building codes or other
restrictions (including without limitation, minor defects or irregularities in
title and similar encumbrances), which do not in the aggregate interfere in any
material respect with the Ordinary Course of Business of the Borrowers and their
Subsidiaries; (j) any exceptions listed on Schedule B of the title insurance
policies delivered to and accepted by, Agent and the Lenders under Section
8.1(f); (k) licenses, sublicenses or any other rights granted with respect to
Intellectual Property in the Ordinary Course of Business; (1) leases, subleases,
licenses or sublicenses granted to others in the ordinary course of business
which do not materially interfere with the ordinary conduct of the business; (m)
Landlords’ and lessors’ statutory Liens; (n) Liens arising solely by virtue of
any statutory or common law provisions relating to banker’s liens, rights of
setoff or similar rights and remedies as to deposit accounts or other funds
maintained with depository institutions; (o) Liens arising from precautionary
Uniform Commercial Code filings regarding “true” operating leases or, to the
extent permitted under this Agreement, the consignment of goods to a Borrower or
a Guarantor; (p) Liens in favor of customs and revenues authorities imposed by
applicable Law arising in the ordinary course of business in connection with the
importation of goods; (q) Liens securing Indebtedness permitted by Section
7.8(v) or Section 7.8(vi); (s) restrictive covenants affecting the use to which
real property may be put; provided that the covenants are complied with; (t)
zoning by-laws and other land use restrictions, including, without limitation,
site plan agreements, development agreements and contract zoning agreements; (u)
Liens that are junior to the liens in favor of Agent securing indebtedness in an
amount not to exceed $500,000; (v) Liens disclosed on Schedule 1.2 in favor of
any credit card processor arising in the Ordinary Course of Business under the
applicable credit card arrangement and solely with respect to (i) any items
returned by a Customer who purchased such items thereunder, (ii) any reserve
accounts established pursuant thereto or (iii) set off rights in favor of the
applicable credit card processor solely relating to any payments due to any
Borrower thereunder; (w) Liens on products purchased from T-Mobile securing
repayment of the obligations to T-Mobile under that certain ShopNBC T-Mobile
vendor contract which amount shall not exceed the T-Mobile Reserve; and (z)
Liens in favor of GACP Term Loan Lender in accordance with the GACP Loan
Documents and the Intercreditor Agreement.

 

“Revolving Interest Rate” shall mean, (a) with respect to Domestic Rate Loans,
an interest rate per annum equal to the sum of the Revolving Applicable Margin
plus the Alternate Base Rate, and (b) with respect to Eurodollar Rate Loans, an
interest rate per annum equal to the sum of the Revolving Applicable Margin plus
the Eurodollar Rate.

 

 5 

 

 

(c)          Section 2.21(a) of the Loan Agreement shall be deleted in its
entirety and replaced as follows:

 

(a)          Subject to Section 4.3 hereof, when any Borrower sells or otherwise
disposes of any Collateral other than (w) Inventory in the Ordinary Course of
Business, (x) licenses of Intellectual Property granted in the Ordinary Course
of Business, (y) Term Loan Priority Collateral and (z) Collateral the proceeds
of which are required to mandatorily prepay the GACP Term Loan pursuant to
Section 2.3 of the GACP Loan Agreement (subject to the prior right of repayment
or prepayment of the Obligations under this Agreement), Borrowers shall cause
(i) other than as required by Section 2.21(a)(ii) below, the net cash proceeds
(i.e., gross cash proceeds less the reasonable costs of such sales or other
dispositions) received in connection with such sale or disposition of PNC Credit
Priority Collateral to be remitted to the Agent to be applied to the outstanding
Obligations in Agent’s Permitted Discretion and (ii) fifty percent (50%) of the
net proceeds of the sale of the Borrowers’ MA Personal Property to be applied to
the outstanding principal installments of the Term Loan in the inverse order of
the maturities thereof and the balance to be applied to the outstanding
Revolving Advances. The foregoing shall not be deemed to be implied consent to
any such sale otherwise prohibited by the terms and conditions hereof

 

(d)          A new Section 2.21(d) shall be added to the Loan Agreement as
follows:

 

(d)          Nothing herein shall restrict the Borrowers’ ability to make and
GACP Agent and GACP Term Loan Lender to receive and retain, payments of
principal (scheduled and mandatory and to the extent PNC Agent has given
consent, voluntary), interest, fees, costs and other Term Loan Obligations (as
defined in the Intercreditor Agreement) in accordance with the terms of the GACP
Loan Agreement (as in effect on the date hereof). For the avoidance of doubt,
Term Loan Priority Collateral and proceeds thereof shall be remitted to the
payment of loans and obligations under the GACP Loan Agreement.

 

(e)          Section 4.3 of the Loan Agreement shall be deleted in its entirety
and replaced as follows:

 

 6 

 

 

4.3           Disposition of Collateral. Each Borrower will take such actions as
the Agent may in its reasonable judgment deem necessary or appropriate in order
to safeguard and protect all Collateral for Agent’s general account and make no
disposition thereof whether by sale, lease or otherwise except (a) the sale of
Inventory in the Ordinary Course of Business, (b) the disposition, sale or
transfer of obsolete and worn-out Equipment in the Ordinary Course of Business
during any fiscal year having an aggregate fair market value of not more than
$500,000 and only to the extent that (i) the net cash proceeds of any such
disposition are used to acquire replacement Equipment which is subject to
Agent’s first priority security interest or (ii) the net cash proceeds of which
are remitted to Agent to be applied pursuant to Section 2.21, (c) the sale of
any or all of the MA Personal Property in a single or multiple transactions to
the extent that one hundred percent (100%) of the net cash proceeds of any such
sale or lease are remitted to Agent to be applied pursuant to Section 2.21(a),
and (d) the sale or other disposition of the Term Loan Priority Collateral that
is permitted under the terms of the GACP Loan Agreement.

 

(f)          Section 4.15(h) of the Loan Agreement shall be deleted in its
entirety and replaced as follows:

 

(h)          Establishment of a Lockbox Account, Dominion Account. Subject to
the terms of the Intercreditor Agreement, all proceeds of Collateral (other than
Term Loan Priority Collateral), shall be deposited by Borrowers into either (i)
a lockbox account, dominion account or such other “blocked account” (such
accounts, together with the Private Bank Account, defined below, the “Blocked
Accounts”) established at a bank or banks (each such bank, a “Blocked Account
Bank”) pursuant to an arrangement with such Blocked Account Bank as may be
selected by Borrowing Agent and be acceptable to Agent or (ii) depository
accounts (“Depository Accounts”) established at the Agent for the deposit of
such proceeds. Each applicable Borrower, Agent and each Blocked Account Bank
shall enter into a deposit account control agreement in form and substance
satisfactory to Agent directing that upon the delivery of a notice (the “Trigger
Notice”) from Agent to such Blocked Account Bank (which Trigger Notice may be
delivered at any time (x) on or after any date on which Borrowers’ Undrawn
Availability is less than $18,000,000 or (y) upon or after the occurrence and
during the continuance of a Default or Event of Default), such Blocked Account
Bank shall transfer such funds so deposited to Agent, either to any account
maintained by Agent at said Blocked Account Bank or by wire transfer to
appropriate account(s) of Agent. All funds deposited in such Blocked Accounts
(other than identifiable proceeds of Term Loan Priority Collateral) shall
immediately become the property of Agent upon the delivery of the Trigger
Notice, and Borrowing Agent shall use its commercially reasonable efforts to
obtain the agreement by such Blocked Account Bank to waive any offset rights
against the funds so deposited. At all times following the delivery of a Trigger
Notice all funds on deposit in the Blocked Accounts and/or Depository Accounts
(other than identifiable proceeds of Term Loan Priority Collateral) shall be
applied to reduce the outstanding Obligations in the order determined by Agent.
Neither Agent nor any Lender assumes any responsibility for such blocked account
arrangement, including any claim of accord and satisfaction or release with
respect to deposits accepted by any Blocked Account Bank thereunder.
Notwithstanding anything to the contrary above, Borrowers may maintain a deposit
account at The PrivateBank and Trust Company (“Private Bank Account”) so long as
(i) the account is subject to a springing deposit account control agreement in
favor of Agent and which can be effected by delivery of a Trigger Notice, (ii)
the account does not hold more than the lesser of 20% of available unrestricted
cash of Borrowers or $4,000,000, (iii) the account may not be used to make
disbursements, and (iv) Agent shall be notified of any deposits or withdraws
from the account. All deposit accounts and investment accounts of each Borrower
and its Subsidiaries are set forth on Schedule 4.15(h).

 

 7 

 

 

(g)          Sections 6.5(a) and (b) of the Loan Agreement shall be deleted in
their entirety and replaced as follows:

 

(a)          Fixed Charge Coverage Ratio. If at any time during any fiscal
quarter commencing with the fiscal quarter ending on or about January 31, 2016
or during any fiscal quarter thereafter, (i) an Event of Default is continuing
or (ii) Borrowers' Undrawn Availability is equal to or less than $18,000,000,
cause to be maintained as of the end of the fiscal quarter immediately prior to
the fiscal quarter during which Borrowers’ Undrawn Availability was less than
the foregoing amount or during which such Event of Default occurred and as of
the end of each fiscal quarter thereafter until such Event of Default is waived
or Undrawn Availability at all times during a subsequent fiscal quarter is not
less than $18,000,000, a Fixed Charge Coverage Ratio of not less than 1.1 to
1.0, measured in each case on a trailing four (4) quarter basis.

 

(b)          Minimum EBITDA. If at any time during any fiscal quarter commencing
with the fiscal quarter ending on or about January 31, 2016 or during any fiscal
quarter thereafter, (i) an Event of Default is continuing or (ii) Borrowers’
Undrawn Availability is equal to or less than $18,000,000, cause to be achieved
a minimum EBITDA of not less than the following amounts as of the end of the
fiscal quarter immediately prior to the fiscal quarter during which Borrowers’
Undrawn Availability was less than the foregoing amount or during which such
Event of Default occurred and as of the end of each fiscal quarter thereafter
until such Event of Default is waived or Undrawn Availability at all times
during a subsequent fiscal quarter is not less than $18,000,000 (in each case to
be tested for the four quarter period then ending on or about the date specified
below):

 

Quarters Ending  Amount  January 31, 2015, April 30, 2015, July 31, 2015,
October 31, 2015  $10,000,000  January 31, 2016, April 30, 2016, July 31, 2016,
October 31, 2016  $10,000,000  January 31, 2017, April 30, 2017, July 31, 2017,
October 31, 2017  $22,000,000  January 31, 2018 and thereafter  $27,000,000 

 

(h)          Section 7.8 of the Loan Agreement shall be deleted in its entirety
and replaced as follows:

 

 8 

 

 

7.8.          Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness (exclusive of trade debt) except in respect of: (i) Indebtedness to
Lenders; (ii) Indebtedness outstanding on the date hereof and listed on Schedule
7.8 and any refinancings, refundings, renewals or extensions thereof; provided
that (x) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, and the direct or contingent
obligor with respect thereto is not changed as a result of or in connection with
such refinancing, refunding, renewal or extension, (y) the result of such
extension, renewal or replacement shall not be an earlier maturity date or
decreased weighted average life of such Indebtedness, and (z) the terms relating
to principal amount, amortization, maturity, collateral (if any) and
subordination (if any), and other material terms taken as a whole, of any such
refinancing, refunding, renewing or extending Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are no less
favorable in any material respect to the Borrowers or the Lenders than the terms
of any agreement or instrument governing the Indebtedness being refinanced,
refunded, renewed or extended and the interest rate applicable to any such
refinancing, refunding, renewing or extending Indebtedness does not exceed the
then applicable market interest rate; (iii) Indebtedness of any Borrower owing
to any other Borrower or Guarantor existing on the Closing Date; (iv) purchase
money Indebtedness of any Borrower to finance the acquisition of any fixed or
capital assets, including Capitalized Lease Obligations, and any Indebtedness
assumed in connection with the acquisition of any such assets or secured by a
Lien on any such assets prior to the acquisition thereof, and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof or result in an earlier maturity date or
decreased weighted average life thereof provided that the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Borrowers or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate, provided, however, that the aggregate principal
amount of Indebtedness permitted by this clause (iv) shall not exceed $1,000,000
at any time outstanding and further provided that, if requested by the Agent,
the Borrowers shall use commercially reasonable efforts to cause the holders of
such Indebtedness to enter into a customary collateral access agreement on terms
reasonably satisfactory to the Agent; (v) obligations (contingent or otherwise)
of any Borrower existing or arising under any Lender Provided Interest Rate
Hedge; (vi) Indebtedness for reimbursement obligations related to (x) a standby
letter of credit for the benefit of CIT Group for credit enhancement and secured
by cash collateral of Evine; (y) a cash collateral account securing Evine’s
obligations under its corporate policy and travel credit card programs; and (z)
a cash collateral account as security for obligations owed to Rosenthal &
Rosenthal, Inc.; provided that the maximum aggregate Indebtedness outstanding
under the foregoing clauses (x) through (z) shall not exceed the aggregate
amount of such Indebtedness outstanding on the Closing Date plus $2,000,000;
(vii) Indebtedness for reimbursement obligations related to commercial letters
of credit issued by Bank of America, N.A. or any other issuer and secured by
cash collateral of Evine and other letters of credit not described in clause
(vi) above in an aggregate amount for all of the letters of credit described in
this clause (vii) not to exceed $2,500,000; (viii) other unsecured Indebtedness
in an amount not to exceed $500,000 in the aggregate at any time outstanding;
and (ix) Indebtedness due under the GACP Loan Documents, so long as the
Intercreditor Agreement remains in effect.

 

(i)          Section 7.17 of the Loan Agreement shall de deleted in its entirety
and replaced as follows:

 

7.17.    Prepayment of Indebtedness. At any time, directly or indirectly, prepay
any Indebtedness (other than to Lenders or a Borrower), or repurchase, redeem,
retire or otherwise acquire any Indebtedness (other than the Obligations or
Indebtedness owing to another Borrower) of any Borrower, except (a) refinancings
and refundings of such Indebtedness to the extent permitted pursuant to this
Agreement, (b) payments in the form of Equity Interests (other than Disqualified
Stock) of ValueVision and (c) subject to the terms of the Intercreditor
Agreement, any refinancing of or other prepayments in respect of the GACP Term
Loan.

 

 9 

 

 

(j)           A new Section 10.22 shall be added to the Loan Agreement as
follows:

 

10.22     GACP Loan Documents Default. An event of default has occurred under
the GACP Loan Documents, which default shall not have been cured or waived
within any applicable grace period, or if any Person party to a Intercreditor
Agreement breaches or violates, or attempts to terminate or challenge the
validity of, such agreement.

 

(k)          A new Section 11.6 shall be added to the Loan Agreement as follows:

 

11.6       Intercreditor Agreement. In the event of any conflict between the
terms of the Intercreditor Agreement and this Agreement or Other Documents, the
terms of the Intercreditor Agreement shall govern and control.

 

3.          Representations and Warranties. Each of the Borrowers hereby:

 

(a)          reaffirms all representations and warranties made to Agent and
Lenders under the Loan Agreement and all of the other Existing Financing
Agreements and confirms that after giving effect to any updated schedules all
are true and correct in all material respects as of the date hereof (except to
the extent any such representations and warranties specifically relate to a
specific date, in which case such representations and warranties were true and
correct in all material respects on and as of such other specific date);

 

(b)          reaffirms all of the covenants contained in the Loan Agreement,
covenants to abide thereby until all Advances, Obligations and other liabilities
of Borrowers and Guarantor to Agent and Lenders under the Loan Agreement of
whatever nature and whenever incurred, are satisfied and/or released by Agent
and Lenders;

 

(c)          represents and warrants that no Default or Event of Default has
occurred and is continuing under any of the Existing Financing Agreements;

 

(d)          represents and warrants that it has the authority and legal right
to execute, deliver and carry out the terms of this Amendment, that such actions
were duly authorized by all necessary limited liability company or corporate
action, as applicable, and that the officers executing this Amendment on its
behalf were similarly authorized and empowered, and that this Amendment does not
contravene any provisions of its certificate of incorporation or formation,
operating agreement, bylaws, or other formation documents, as applicable, or of
any contract or agreement to which it is a party or by which any of its
properties are bound; and

 

(e)          represents and warrants that this Amendment and all assignments,
instruments, documents, and agreements executed and delivered in connection
herewith, are valid, binding and enforceable in accordance with their respective
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally.

 

 10 

 

 

4.          Conditions Precedent/Effectiveness Conditions. This Amendment shall
be effective upon the occurrence of the following conditions precedent, each in
form and substance satisfactory to Agent (the “Effective Date”):

 

(a)          Agent’s receipt of this Amendment fully executed by the Borrowers;

 

(b)          Agent’s receipt of the Intercreditor Agreement fully executed by
GACP Term Loan Lenders and the Borrowers;

 

(c)          Agent’s receipt of the GACP Term Loan Debt documents and all
related agreements, documents and instruments fully executed by GACP Term Loan
Lenders and the Borrowers;

 

(d)          Borrowers’ receipt of the GACP Term Loan;

 

(e)          Agent’s receipt of such other documents as Agent or counsel to
Agent may reasonably request.

 

5.          Further Assurances. Each of the Borrowers hereby agrees to take all
such actions and to execute and/or deliver to Agent and Lenders all such
documents, assignments, financing statements and other documents, as Agent and
Lenders may reasonably require from time to time, to effectuate and implement
the purposes of this Amendment.

 

6.          Payment of Expenses. Borrowers shall pay or reimburse Agent and
Lenders for its reasonable attorneys’ fees and expenses in connection with the
preparation, negotiation and execution of this Amendment and the documents
provided for herein or related hereto.

 

7.          Reaffirmation of Loan Agreement. Except as modified by the terms
hereof, all of the terms and conditions of the Loan Agreement, as amended, and
all other of the Existing Financing Agreements are hereby reaffirmed and shall
continue in full force and effect as therein written.

 

8.          [Reserved].

 

9.          Miscellaneous.

 

(a)          Third Party Rights. No rights are intended to be created hereunder
for the benefit of any third party donee, creditor, or incidental beneficiary.

 

(b)          Headings. The headings of any paragraph of this Amendment are for
convenience only and shall not be used to interpret any provision hereof.

 

(c)          Modifications. No modification hereof or any agreement referred to
herein shall be binding or enforceable unless in writing and signed on behalf of
the party against whom enforcement is sought.

 

 11 

 

 

(d)          Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applied to contracts to be
performed wholly within the State of New York.

 

(e)          Counterparts. This Amendment may be executed in any number of and
by different parties hereto on separate counterparts, all of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile transmission or PDF shall be deemed to be an original signature
hereto.

 

 12 

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.

 

BORROWERS: EVINE LIVE INC.         By:     Name: Timothy Peterman   Title: Chief
Financial Officer         VALUEVISION INTERACTIVE, INC.         By:     Name:
Timothy Peterman   Title: Chief Financial Officer         VVI FULFILLMENT
CENTER, INC.         By:     Name: Timothy Peterman   Title: Chief Financial
Officer         VALUEVISION MEDIA ACQUISITIONS, INC.         By:     Name:
Timothy Peterman   Title: Chief Financial Officer         VALUEVISION RETAIL,
INC.         By:     Name: Timothy Peterman   Title: Chief Financial Officer    
    NORWELL TELEVISION, LLC         By:     Name: Timothy Peterman   Title:
Chief Financial Officer

 

[Signature Page to sixth Amendment To Revolving Credit, TERM LOAN and Security
Agreement]

 

 

 

 

AGENT: PNC BANK, NATIONAL ASSOCIATION,
as Lender and as Agent         By:        Sherry Winick, Vice President        
Address: 200 South Wacker Drive, Suite 600   Chicago, Illinois 60606      
LENDERS: PNC BANK, NATIONAL ASSOCIATION,
as Lender and as Agent         By:       Sherry Winick, Vice President        
Revolving Commitment Percentage: 77.0%   Term Loan Commitment Percentage: 77.0%
        THE PRIVATEBANK AND TRUST COMPANY,
as Lender         By:    

Name:



   

Title:

          Revolving Commitment Percentage: 23.0%   Term Loan Commitment
Percentage: 23.0%

 

[Signature Page to sixth Amendment To Revolving Credit, TERM LOAN and Security
Agreement]

 



 

